         Case 8-19-73137-reg Doc 248-1 Filed 12/22/20 Entered 12/22/20INDEX
                                                                       12:53:10
                                                                            NO.                                                                                                                                                     713435/2015
FILED: QUEENS   COUNTY CLERK 12/04/2018 02:47 AM
NYSCEF DOC. NO. 263                                                                                                                                                                  RECEIVED NYSCEF: 12/04/2018




         Civil      Court           Of        The       City        Of      New              York

         County             of    Queens:                  Commercial                             Part      52
                                                                                                                                  -------X
         Nicole            Katsorhis,                 Esq.,         Temporary                         Receiver,,
                                                                                                                                                                     Index          N9     53951-2018
                       Petitioner,


                                                            - - against                      - -                                                                        Affidavit           in Support
         Richie            Rich       Restaurant,                       "XYZ            Corp.",             the        names            set
         in quotes                being           fictitious              persons                  or entities            with          given
         and/or            surnames                   unknown                 to       Petitioner                 in possession
         of the       premises                    described                  herein,


                       Respondents.
         ---------------                                        -------                              ---------------------X
            STATE                OF    NEW YORK                                    )
            COUNTY                    OF NEW YORK                                  )SS:


            Jarnail          Singh,              being           duly        sworn,                 deposes               and      says:


            1.              I am         a principal                   of the           Respondent                        in this         proceeding.                I am      an        adult     resident               of


           the      County               of      Queens,                  State             of     New      York.


           2.               I submit                this    affidavit                  in support                 of    Respondent's                     motion         to   dismiss.             I have


            reviewed               the          petition           and       the            answer           filed        in this         proceeding.                The      answer             remains             true


           and        accurate                  to the          best        of     my            knowledge.                   I incorporate                everything               stated        therein            as        if


            repeated               fully         and       at     length               herein.


            3.              I am         also          a managing                       member                   of Atlantic              111st      LLC,         the     owner           of the       real


            property              110-19              Atlantic              Avenue,                  Richmond                   Hill,     New       York,         11418        (Block            9317,         Lot       21)


           ("Subject                Property").


           4.               At     all     times           relevant,                   none          of the            occupants                of the     Subject           Property            has       had       a


           month-to-month                              agreement                       or        lease.


           5.               Instead,                Atlantic              111stLLC                    has        had      a long-term                understanding                    that       it will      permit


            Richie           Rich          to    operate               on     the            property             without           a lease.


           6.               Richie              Rich       Restaurant,                           operating               as     a restaurant,               entered           and        occupied             the


           Subject               Property               many              year         ago.




                                                                                                                        1 of 2
         Case 8-19-73137-reg Doc 248-1 Filed 12/22/20 Entered 12/22/20INDEX
                                                                       12:53:10
                                                                             NO.                                                                                                                                    713435/2015
FILED: QUEENS   COUNTY CLERK 12/04/2018 02:47 AM
NYSCEF DOC. NO. 263                                                                                                                                                                RECEIVED NYSCEF: 12/04/2018




          7.             There            are        no     tenants            occupying             the         Subject            Property.


          8.             There            are        no     tenants.


          9.             There            are        no        leasees.


          10.              No      rent        has        been           collected.


          11.              Contrary             to       the        Petitioner's            allegations,               no     occupants,                    including                any     of the


          Respondents,                       "are         in possession                    of the     Premises                 pursuant                to    an       oral         monthly           tenancy

          agreement."



          12.              Petitioner's                  allegation              is simply          not        true.


          13.              Respondent                     did        not     enter       pursuant              to an        oral        or written            tenancy                agreerñent.


          14.              Respondent                     did        not     enter       pursuant              to a monthly                   agreement.


          15.              Quite          simply           there           is no       landlord/tenant                  relationship                  or     any       such          other


          relationship                that       would               bring       the     respondent                without              the      limited        subject              matter


          jurisdiction               of the          court.


          16.              Because               of the             foregoing,            it is respectfully                  requested                that          this         Court      grant      my

          motion            in its       entirety.


          WHEREFORE                                  ,    it is respectfully                   requested               that        this       Court         grant           the     relief     in the      notice


          of      motion           and         grant           to    me      such        further,         other,         and            different           relief          that      this    court       deems


          just,      proper,             and       equitable.




          Jarnail          Singh


          Subscrib                        nd     sworn              to     before        me this
                                                                                                               9                   of                 2018
                                                                                                           )           day                May,




          Steven¾8Polsi,                         Esq.

          Notary           Public,           State             of    New       York
          02Bl6123747
          Qualified             in Queens                      County
          Commission                      Expires               March          14,      2021




                                                                                                          2 of 2
